DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Paragraphs [0106], [0169] and [0174] of the disclosure are objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Allowable Subject Matter
Claims 1-20 allowed.
Vantol et al. (US 2015/0150573) discloses a master handles of a surgical instrument may include various sensors to provide feedback to the surgeon relating to various tissue parameters or conditions, e.g., tissue resistance due to manipulation, cutting or otherwise treating, pressure by the instrument onto the tissue, tissue temperature, tissue impedance, etc. As can be appreciated, such sensors provide the surgeon with enhanced tactile feedback simulating actual operating conditions. The master handles may also include a variety of different actuators for delicate tissue 
Cavalier et al. (US 2020/0015917) discloses a control system for a robotic surgical system, the control system comprising: an input control device comprising a base (Figs. 3-), a joystick coupled to the base (Figs. 3-7B), and a handpiece coupled to the joystick (Figs. 3-7B), wherein the handpiece comprises: a variable resistance assembly (actuator 411 and main shaft 602, Fig. 7A-7B and para [0080]-[0082]); a first jaw (306, Fig. 3) or  (406a, Fig. 7A) coupled to the main shaft 602; and a second jaw (306, Fig. 3) or  (406a, Fig. 7A) coupled to the main shaft 602, wherein the first jaw and the second jaw are configured to receive user input control motions; and a control circuit configured to: receive a jaw control signal indicative of the user input control motions received by the first jaw and the second jaw; provide a first output control signal to the robotic tool based on the jaw control signal (para [0098]-[0100]).
 Schena et al. (US 6,704,001) discloses a force feedback device including anctuator with moving magnet (Figs. 3A-3C). Figs. 3A-3C shows a joystick coupled to a base and a variable resistance assembly comprising a piston. The variable resistance assembly is configured to apply a resistance force to the joystick. 
Based on the disclosures by Vantol, Cavalier and Schena, Examiner contends that even though the components are known, however, the combining step is technically not feasible and the result is unpredictable. Furthermore, there is no motivation in the references to combine them together, thus, the claimed invention is nonobvious over the art of record.
Referring to claim 1, there is no art of record alone or in combination that teaches of a control system for a robotic surgical system that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of a variable resistance assembly comprising a piston; a first jaw coupled to the piston; and a second jaw coupled to the piston, wherein the first jaw and the second jaw are configured to receive user input control motions; and a control circuit configured to: receive a jaw control signal indicative of the user input control motions received by the first jaw and the second jaw; provide a first output control signal to the robotic tool based on the jaw control signal; receive a tissue property signal indicative of the property of the tissue; and provide a second output control signal to the variable resistance assembly based on the tissue property signal.
Referring to claim 8, there is no art of record alone or in combination that teaches of a control system for a robotic surgical system that includes the combination of recited limitations in claim 8. The art of record alone or in combination did not teach the recited limitations of a variable resistance assembly comprising a piston; and a jaw coupled to the piston, wherein the jaw is configured to receive a user input control motion; and a control circuit configured to: receive a jaw control signal indicative of the user input control motion received by the jaw; provide a first output control signal to the robotic tool based on the jaw control signal; receive a tissue property signal indicative of the property of the tissue; and provide a second output control signal to the variable resistance assembly based on the property of the tissue.
Referring to claim 5, there is no art of record alone or in combination that teaches of a control system for a robotic surgical system that includes the combination of recited 

Conclusion
This application is in condition for allowance except for the following formal matters: objection to the specification set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771